t cc no united_states tax_court colorado gas compression inc petitioner v commissioner of internal revenue respondent docket no filed date p became an s corp in ac corp in and an s corp in in and petitioner sold assets which had accrued gain prior to the conversion from c to s corp status held the transition rule_of sec d of the tax_reform_act_of_1986 publaw_99_514 100_stat_2278 relating to a corp which pursuant to its most recent election became an s corp before is not applicable to p’s and taxable years carl garold sims for petitioner frederick j lockhart jr for respondent -- - opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure relating to petitioner’s and federal income taxes respectively the parties submitted this case fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue is whether section d of the tax_reform_act_of_1986 publaw_99_514 100_stat_2278 tra is applicable to the years in issue when petitioner in revoked and in regained its s_corporation status background petitioner a corporation with one shareholder was incorporated in and from that year through filed tax returns as a c_corporation it had its principal_place_of_business in longmont colorado when the petition was filed on date petitioner made a valid election to be an s_corporation as defined by sec_1361 on that date petitioner had assets with unrealized_gain and earnings_and_profits accrued during the period when petitioner was a c_corporation these assets included securities and interests in real_estate and oil_and_gas partnerships since date the value of petitioner’s stock has not exceeded dollar_figure million effective date petitioner revoked its s election from that date through ie short taxable_year and calendar years petitioner filed returns as a c_corporation effective date petitioner again made a valid election to be an s_corporation during the years in issue petitioner sold assets which except for certain partnership interests were acquired prior to discussion prior to the enactment of the tra sec_1374 imposed a tax on capital_gain recognized by an s_corporation within years after making a sec_1362 election see sec_1374 c prior to amendment by tra prior sec_1374 as amended by the tra sec_1374 imposes a tax on an s corporation’s built-in_gain recognized during a 10-year period beginning with the ist taxable_year for which the corporation was an s_corporation sec_1374 d sec_1374 as amended states any reference in this section to the 1st taxable_year for which the corporation was an s_corporation shall be treated as a reference to the 1st taxable_year for which the corporation was an s_corporation pursuant to its most recent election under sec_1362 built-in_gain is the increase in q4e- asset value accrued prior to conversion from c to s_corporation status h conf rept vol ii at ii-203 1986_ 3_cb_1 see also sec_1374 b i transition rule the tra provides a transition rule applicable to certain small corporations with values of up to dollar_figure million ie gualified corporations see tra sec d the tra section d transition rule states in paragraph that the amendments made by this subtitle shall not apply to the applicable_percentage of each gain_or_loss which but for this paragraph would be recognized by reason of the amendments made by this subtitle tra sec d as amended by technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec g 102_stat_3407 the transition rule further states that paragraph shall not apply to ordinary and short-term_capital_gains tra sec d 100_stat_2279 thus the transition rule provides that if a gqualified corporation sells assets long-term_capital_gain is subject_to prior sec_1374 while ordinary and short-term_capital_gains are subject_to sec_1374 as amended see tra sec d d the transition rule is applicable in the case of a gualified corporation which makes an election to be an s_corporation under sec_1362 before date - - without regard to whether such corporation is completely liquidated tra sec d 100_stat_2280 as amended by tamra sec g 102_stat_3409 the rule is also applicable to certain complete liquidations of gualified corporations prior to see tra sec d il analysis petitioner contends that the transition rule pursuant to tra section d 1s applicable petitioner further contends that capital_gain accrued during the years in issue is not subject_to prior sec_1374 because the relevant s election occurred in and the assets were sold more than years after such election respondent contends that sec_1374 as amended is applicable because petitioner became an s_corporation again in the relevant provisions of sec_1374 as amended by tra sec_632 are clear and unambiguous see 83_tc_742 stating that where a statute is clear on its face we require uneguivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein sec_1374 as amended is applicable to the 10-year period after an dollar_figurecorporation’s most recent election sec_1374 petitioner contends that there is no provision in the transition rule or sec_1374 as amended making section - - d as amended applicable if a qualified_corporation withdraws its s election respondent concedes that petitioner made a valid election to be an s_corporation before respondent however contends that pursuant to sec_1374 as amended petitioner’s most recent election e s election is the election to which sec_1374 as amended refers consequently respondent contends that sec_1374 as amended by its own literal terms is applicable to petitioner’s and taxable years we agree in when petitioner became a c_corporation the transition rule became inapplicable in petitioner made an s election and thus became subject_to sec_1374 as amended and in effect that year tra section d is applicable in the case of an s election before date while sec_1374 as amended is applicable to entities electing s_corporation status after date in determining the applicability of sec_1374 as amended sec_1374 as amended explicitly directs us to petitioner’s most recent s_corporation_election e petitioner’s election our holding is a straightforward application of sec_1374 as amended to petitioner’s and taxable years we also note that our holding is consistent with the legislative_history accompanying tra section see h conf rept vol ii supra at ii-198 to ii-207 c b vol at - accordingly the tra section d transition rule is not applicable to petitioner’s years in issue contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
